UNITED STATES DISTRICT COURT                                              MAR 1 8 2020
WESTERN DISTRICT OF NEW YORK
                                                                          ^ToewENsyiii

HEIDI M. MCKEE,

                     Plaintiff,                         DECISION AND ORDER
              V.

                                                        I:I8-CV-010I3 EAW
COMMISSIONER OF SOCIAL SECURITY,

                     Defendant.




                                   INTRODUCTION


       Represented by counsel. Plaintiff Heidi M. McKee ("Plaintiff) brings this action

pursuant to Title II of the Social Security Act (the "Act"), seeking review of the final

decision of the Commissioner of Social Security (the "Commissioner," or "Defendant")

denying her application for disability insurance benefits("DIE"). (Dkt. 1). This Court has

jurisdiction over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are

the parties' cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure (Dkt. 18; Dkt. 20), and Plaintiffs reply (Dkt. 24). For

the reasons discussed below, Defendant's motion(Dkt. 20)is denied and Plaintiffs motion

(Dkt. 18) is granted to the extent that the matter is remanded to the Commissioner for

further administrative proceedings consistent with this Decision and Order.




                                           - I
                                      BACKGROUND

        Plaintiff protectively filed her application for DIB on October 23, 2013. (Dkt. 7 at

 18).' In her application, Plaintiff alleged disability beginning October 20, 2013, due to
 bipolar disorder, schizophrenia, scoliosis, attention-deficit disorder, and a blood condition.

 {Id. at 18, 381-84). Plaintiffs application was initially denied on February 28, 2014, and

 was further denied upon reconsideration on June 10,2014. {Id. at 18,238-40,244-48). At

 Plaintiffs request, a hearing was held before administrative lawjudge("ALJ")Bryce Baird
 in Buffalo, New York, on November 15, 2016. {Id. at 162-207, 249-54). On June 22,

 2017, the ALJ issued an unfavorable decision. {Id. at 15-35). Plaintiff requested Appeals
 Council review; her request was denied on July 13, 2018, making the ALJ's determination

 the Commissioner's final decision. {Id. at 6-11). This action followed.

                                   LEGAL STANDARD


I.     District Court Review

       "In reviewing a final decision ofthe [Social Security Administration ("SSA")], this

 Court is limited to determining whether the SSA's conclusions were supported by
substantial evidence in the record and were based on a correct legal standard." Talavera

 V. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is "conclusive" if it is

supported by substantial evidence. 42 U.S.C. § 405(g). "Substantial evidence means more



'     When referencing the page number(s)ofdocket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand comer of each document.

                                            -2-
than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion." Moran v. Astrue, 569 F.3d 108, 112(2d Cir. 2009)

(quotation omitted). It is not the Court's function to "determine de novo whether [the

claimant] is disabled." Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec > ofHealth & Human Servs., 906 F.2d 856, 860(2d Cir.

1990) (holding that review of the Secretary's decision is not de novo and that the

Secretary's findings are conclusive ifsupported by substantial evidence). However,"[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner's conclusions oflaw "Byam v. Barnhart, 336 F.3d 172, 179(2d Cir. 2003)
(citing Townley v. Heckler, 748 F.2d 109, 112(2d Cir. 1984)).

II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning ofthe Act. See Parker v. City ofNew York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination ofimpairments,that is "severe" within the meaning ofthe Act,
in that it imposes significant restrictions on the claimant's ability to perform basic work

activities. Id. § 404.1520(c). If the claimant does not have a severe impairment or




                                           -3 -
combination of impairments, the analysis concludes with a finding of"not disabled." If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant's impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No.4(the "Listings"). Id. § 404.1520(d). Ifthe impairment meets or medically

equals the criteria of a Listing and meets the durational requirement {id. § 404.1509), the

claimant is disabled. Ifnot,the ALJ determines the claimant's residual functional capacity

("RFC"), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 404.1520(e).

       The ALJ then proceeds to step four and determines whether the claimant's RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§404.1520(1). If the claimant can perform such requirements, then he or she is not

disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the

burden shifts to the Commissioner to show that the claimant is not disabled. Id.

§ 404.1520(g). To do so, the Commissioner must present evidence to demonstrate that the

claimant "retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy" in light of the claimant's age, education, and

work experience. Rosa v. Callahan, 168 F.3d 72, 77(2d Cir. 1999)(quotation omitted);

see also 20 C.F.R. § 404.1560(c).




                                           -4-
                                     DISCUSSION


I.     The ALJ's Decision


       In determining whether Plaintiff was disabled, the ALT applied the five-step

sequential evaluation set forth in 20 C.F.R. § 404.1520. Initially, the ALJ determined that

Plaintiff met the insured status requirements ofthe Act through December 31,2019. (Dkt.

7 at 20). At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful work activity since October 20,2013,the alleged onset date. {Id.).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of:

deep vein thrombosis ("DVT"); bipolar disorder; attention-deficit hyperactivity disorder;

borderline intellectual functioning; and antisocial personality features. {Id.). The ALJ

further found that Plaintiff suffered from the nonsevere impairments of: menorrhagia

status-post partial hysterectomy; history ofpulmonary embolism; scoliosis; and migraines.

(Mat 21).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination ofimpairments that met or medically equaled the severity ofany Listing. {Id.

at 22). The ALJ particularly considered the criteria of Listing 12.04 in reaching his

conclusion. {Id. at 22-23).

      Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform "a wide range ofsedentary work," with the following specific limitations:

      [Plaintiff] can lift and/or carry and push and/or pull up to 10 pounds
      occasionally and up to 5 pounds frequently. Further, she can sit for up to 6
      hours in an 8-hour workday and stand and/or walk for up to 2 hours in an 8-
      hour workday. She requires a sit/stand option, allowing her to stand, walk,
      or stretch for up to 1 minute after 30 minutes ofsitting, and she would be off
      task for the 1 minute when standing, walking, or stretching. In addition,
                                          -5 -
       [Plaintiff] must be able to sit for up to 5 minutes after 30 minutes of standing
       or walking. She can occasionally climb ramps or stairs, but cannot climb
       ladders, ropes, or scaffolds, crawl, or operate foot controls bilaterally. The
       claimant can occasionally balance, stoop, kneel, and crouch. Further, she
       cannot be exposed to excessive heat, cold, moisture, humidity, or vibrations,
       nor hazards such as unprotected heights and moving machinery. Finally, the
       work must be limited to simple, routine tasks that can be learned after a short
       demonstration or within 30 days. She may have at most superficial
       interaction with the public. The work may vary occasionally, but not
       regularly, with respect with respect to duties, hours, or location.

{Id. at 23-24). At step four, the ALT found that Plaintiff was unable to perform any past

relevant work. {Id. at 27-28).

       At step five, the ALJ relied on the testimony of a vocational expert ("VE") to

conclude that, considering Plaintiffs age, education, work experience, and RFC,there are

jobs that exist in significant numbers in the national economy that Plaintiff could perform,

including the representative occupations of printed circuit checker, rotor assembler, and

surveillance systems monitor. {Id. at 28-30). Accordingly, the ALJ found Plaintiff not

disabled as defined in the Act. {Id. at 29).

II.    Remand of this Matter for Further Proceedings Is Necessary

       Plaintiff asks the Court to remand this matter to the Commissioner, arguing that the

ALJ improperly relied on his own lay opinion is assessing Plaintiffs RFC. (Dkt. 18-1 at

15-21). For the reasons set forth below, the Court finds that the ALJ erred in failing to

further develop the record by obtaining opinion evidence from an acceptable medical

source and determined Plaintiffs physical RFC based on his own interpretation of the

medical record. This error necessitates remand for further administrative proceedings.

       In deciding a disability claim, an ALJ is tasked with "weigh[ing] all ofthe evidence

available to make an RFC finding that [is] consistent with the record as a whole." Matta
                                               -6-
V. Astrue, 508 F. App'x 53, 56(2d Cir. 2013). An ALJ's conclusion need not "perfectly

correspond with any of the opinions of medical sources cited in his decision." Id.

However, an ALJ is not a medical professional, and "is not qualified to assess a claimant's

RFC on the basis of bare medical findings." Ortiz v. Colvin, 298 F. Supp. 3d 581, 586

(W.D.N.Y. 2018)(quotation omitted). In other words:

       An ALJ is prohibited from "playing doctor" in the sense that an ALJ may not
       substitute [her] own judgment for competent medical opinion. This rule is
       most often employed in the context of the RFC determination when the
       claimant argues either that the RFC is not supported by substantial evidence
       or that the ALJ has erred by failing to develop the record with a medical
       opinion on the RFC.

Quinto V. Berryhill, No. 3:17-cv-00024(JCH), 2017 WL 6017931, at *12(D. Conn. Dec.

1,2017)(quotation and citation omitted). "[A]s a result[,] an ALJ's determination ofRFC

without a medical advisor's assessment is not supported by substantial evidence." Dennis

V. Colvin, 195 F. Supp. 3d 469,474(W.D.N.Y. 2016)(quotation and citation omitted).

      In this case,the sole medical opinion related to Plaintiffs physical impairments was

the June 2014 opinion of state agency reviewing physician Dr. Edmund Molis. (Dkt. 7 at

229-31). Dr. Molis reviewed the medical evidence of record and concluded that Plaintiff

was capable of a limited range of light work. {Id.). The ALJ gave Dr. Molis' opinion

"little weight because the objective evidence supports a conclusion that [Plaintiff] is

capable of at most the range of sedentary work outline above." {Id. at 26).

      It was proper for the ALJ to give Dr. Molis' opinion little weight. Dr. Molis did not

examine Plaintiff and his review ofthe medical evidence occurred in June 2014, prior to a

worsening in Plaintiffs DVT. {Compare Dkt. 7 at 489 (venous Doppler study from

January 2014 showing no evidence ofacute deep or superficial thrombosis in the left lower
                                          -7-
extremity or contralateral common femoral vein) with id. at 589 (venous doppler of left

lower extremity in March 2015 "positive for DVT with thrombus seen in the common

femoral vein, superficial femoral vein and popliteal veins as well as the calf veins") and

563 (bilateral venous doppler in February 2016 showing thrombus involving the left

common femoral vein)). However, the rejection of Dr. Molis' opinion left the record

devoid of any medical opinion regarding Plaintiffs physical functioning, creating a gap in

the record that the ALJ had a duty to fill. See Perez v. Chafer, 77 F.3d 41, 47 (2d Cir.

1996); Calero v. Cohin, No. 16 Civ. 6582 (PAE), 2017 WL 4311034, at *9 (S.D.N.Y.

Sept. 26, 2017); Falcon v. Apfel, 88 F. Supp. 2d 87,91 (W.D.N.Y. 2000).

       Defendant argues that the RFC finding is not defective because "[ejven if there is

no supportive functional assessment fi-om a physician, the RFC can still be supported by

substantial evidence,including treatment notes from a physician." (Dkt. 20-1 at 9). "While

in some circumstances, an ALJ may make an RFC finding without... opinion evidence,

the RFC assessment will be sufficient only when the record is 'clear' and contains 'some

useful assessment of the claimant's limitations from a medical source.'" Muhammad v.

Calvin, No. 6:16-cv-06369(MAT), 2017 WL 4837583, at *4 (W.D.N.Y. Oct. 26, 2017)

(citation omitted). In other words, "the ALJ may not interpret raw medical data in

functional terms." Quinto, 2017 WL 6017931, at *12(quoting Deskin v. Comm 'r ofSac.

Sec.,605 F. Supp. 2d 908,911-13(N.D. Ohio 2008)). That is precisely what the ALJ here

did. In particular, with respect to Plaintiffs DVT,the ALJ concluded that the impairment

was "adequately accommodated by a limitation to a reduced range ofsedentary work with

additional nonexertional limitations" based solely on his review of Plaintiffs Doppler

                                          -8-
studies and physical examinations, as well as his assessment that Plaintiff had been

"noncompliant" with her anticoagulant therapy. (Dkt. 7 at 25). The ALJ did not rely on

treatment notes or even Plaintiffs own testimony, but instead impermissibly reviewed the

bare medical findings and translated them into functional assessments. This was reversible

error. See Henderson v. Berryhill, 312 F. Supp. 3d 364, 371 (W.D.N.Y. 2018)(holding

the ALJ's RFC finding was improper "[i]n the absence ofthe medical opinions rejected by

the ALJ" and where the ALJ relied upon "raw medical data" in the plaintiffs treatment

notes).

       Defendant's reliance on Johnson v. Colvin, 669 F. App'x 44 (2d Cir. 2016) and

Monroe v. Colvin, 676 F. App'x 5(2d Cir. 2017){see Dkt. 20-1 at 9)is misplaced. These

cases stand for the proposition that the record need not contain a formal medical source

statement or opinion if it otherwise contains a useful assessment of a claimant's functional

abilities from a medical source. See Monroe,676 F. App'x at 8-9; Johnson,669 F. App'x

at 46-47. As another judge in this District recently explained, "[wjhere the record does

not contain a useful assessment of Plaintiffs physical limitations, Monroe [and Johnson

are] of no help to the Commissioner." Bartha v. Comm'r ofSoc. Sec., No. 18-CV-0168-

JWF, 2019 WL 4643584, at *3 (W.D.N.Y. Sept. 24, 2019)(quotation omitted). In this

case, apart fi^om Dr. Molis' rejected opinion, the record "is devoid of any assessment of

plaintiffs exertional limitations and does not even contain any useful discussion of such

limitations." Id. at *2. On these facts,the Court cannot find that the ALJ's RFC assessment




                                           -9-
is supported by substantial evidence.      As such, remand of this matter for further

administrative proceedings is required.

                                     CONCLUSION

       For the foregoing reasons, Plaintiffs motion for judgment on the pleadings (Dkt.

18) is granted to the extent that the matter is remanded for further administrative

proceedings. Defendant's motion for judgment on the pleadings(Dkt. 20)is denied. The

Clerk of Court is directed to enter judgment and close this case.

      SO ORDERED.




                                                                           )RD
                                                      jd States District Judge
Dated: March 18, 2020
       Rochester, New York




                                          - 10-
